Citation Nr: 0405985	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
lichen simplex chronicus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to January 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



REMAND

The veteran is seeking entitlement to a compensable 
evaluation for his service-connected lichen simplex chronicus 
disability.  The veteran's disability is rated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7806.  However, new 
regulations concerning skin disorders were promulgated during 
the course of the veteran's increased rating claim, and 
became effective August 30, 2002.  See Fed. Reg.49590 (July 
31, 2002).  A review of the record reflects that the veteran 
was not notified of the new rating criteria in the April 2003 
Statement of the Case.  In order to ensure full compliance 
with all due process requirements and the Veterans Claims 
Assistance Act of 2000, the Board is compelled to conclude 
that a remand of this matter is necessary so that the veteran 
can be properly informed of the revised rating criteria for 
his service-connected skin disability.  See 
38 U.S.C.A.§§ 5102, 5103, 5103A, 5107 (West 2002).  
Additionally, the Board notes that the July 2002 VA skin 
examination was conducted by a nurse practitioner.  The 
veteran has asserted, and the Board agrees, that his service-
connected disability should be evaluated for rating purposes 
by a dermatologist.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The veteran should be afforded a VA 
examination with a dermatologist to 
determine the current nature and severity 
of his service-connected lichen simplex 
chronicus.  The veteran's claims folder 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify any current skin disability and 
associated symptomatology.  The examiner 
should specifically comment upon the 
presence or absence of exfoliation, 
exudation, itching, extensive lesions, 
marked disfigurement, crusting, and 
systemic or nervous manifestations.  The 
examiner should also comment on the 
current treatment, if any, and 
specifically state whether systemic 
therapy is required and, if so, how 
often.  Finally, the examiner should 
express an opinion as to the percentages 
of the entire body and exposed areas, if 
any, affected by the veteran's service-
connected skin disability.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case including all pertinent regulations 
and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




